UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1098


In re: DERRICK KEITH USSERY, SR., a/k/a Boogaloo,

                Petitioner.



                 On Petition for Writ of Mandamus.
               (4:10-cr-00030-H-1; 4:12-cv-00175-H)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Derrick Keith Ussery, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derrick Keith Ussery, Sr., petitions for a writ of

mandamus, alleging that the district court has unduly delayed in

ruling on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                 He

seeks an order from this court directing the district court to

act.   We find the present record does not reveal undue delay in

the district court.       Accordingly, we deny the mandamus petition.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.




                                                           PETITION DENIED




                                     2